Title: To Thomas Jefferson from Tench Coxe, 29 April 1799
From: Coxe, Tench
To: Jefferson, Thomas



Sir
Phila. April 29th. 1799–

When I had the pleasure of my last interview with you, it was mentioned, that two gentlemen would see me upon the Business, which had been the subject of our previous conferences. But from that time to this I have never heard from or seen either them or any other person on that interesting business. I have no knowledge of what is proposed to be done, but every day convinces me not merely of the  utility—or even of the importance of some such measure—I see it to be indispensable. Personally, I may say no expectation ever was more grounded upon Engagements but this I would not say were it not true, as I expected, that injuries that I sustain & forsee have never been greater to me from the situation I have been induced to place myself. I have been unable to cease to attend to the thing and expence has arisen and will arise—The thing ought certainly yet to be done, both from public & private considerations. It certainly can be done with the proper exertions. I trust it will by no means be omitted. It ought to be procrastinated as little as possible. Yet the necessary time must be given—
I believe two feelings have taken deep root in the minds of two sets of persons in a certain party. One part of them is alarmed at the danger of a war, with no certainty of permanent English support, and fear the loss of public esteem, places & ca. They see that free government has taken deep root in Europe, and actually consider revolution as certain within the British empire. These have given way in conversation with respectable men on our side. They are determined to do nothing to commit this country further. There is however another part of them, who are extremely excited by the great events last heard of. They seem to have desperate attachments to war, at all events, & with the admitted chance of possible ruin. If I were to give an opinion of these persons, I should say they were either transported out of their right minds by inveterate prejudices and the rage of disappointment, or that they were under the operation of an extreme personal ambition, or a foreign influence—It is certain that there is this division of desires & opinions, and I very sure it has made the deepest impressions upon personal politics.
I think matters are in as good a train for peace, as we could expect—The successes of France do not seem to have enraged her with us more of late—Her impolitic & shocking captures, tho relaxed in some places, go on most seriously in others—She is very busy in Europe, and like to be kept so. We therefore are less and less an object—I think therefore no thought of acting against us will be taken up, and we shall be less offensive and less unconciliating. I however rejoice to see Arms and other warlike Magazines steadily collecting by importation & manufacture. I wish we could have about 100,000 Militia in the three grand divisions of our country well armed and equipt—100,m South of Patowmac, 100,000 North of Hudson, & 100,000 between those two Rivers with grand parks of field artillery of every kind. As much as possible should also be done to arm the rest of the Militia!

I am, Sir, with respectful esteem & regard yr. mo. obedt. servant

Tench Coxe

